Exhibit 10.1
 
[img001.jpg]
 
February 12, 2015
 
VIA FEDERAL EXPRESS
 
COFFEE HOLDINGS CO., INC.
3475 Victory Boulevard
Staten Island, New York 10314


ORGANIC PRODUCTS TRADING COMPANY LLC
3475 Victory Boulevard
Staten Island, New York 10314


Andrew Gordon
251 Meisner Avenue
Staten Island, NY 10309


David Gordon
22 Barclay Road
Scarsdale, NY 10583


 
Re:
Sterling National Bank – Coffee Holding Co., Inc. and Organic Products Trading
Company LLC

 
$7,000,000.00 Revolving Credit Facility



Dear Sir:


This letter is issued in connection with the Revolving Credit Facility (the
“Loan Facility”) involving Sterling National Bank (“Sterling”), as lender, and
Coffee Holding Co., Inc. and Organic Products Trading Company LLC, as
co-borrowers (collectively, the “Borrower”).  The Loan Facility is in the
current amount of $7,000,000.00, and the terms of same are set forth in various
documents, instruments and agreements including, but not limited to, a certain
Loan and Security Agreement dated as of February 17, 2009 (the “loan and
Security Agreement”), a Validity Guaranty executed by Andrew Gordon and David
Gordon (the “Validity Guarantors”) dated March 4, 2010, a Loan Modification
Agreement dated July 22, 2010, a First Amendment To Loan and Security Agreement
dated July 23, 2010, a Loan Modification Agreement dated February 14, 2012, a
Security Agreement, a Loan Modification Agreement and Term Note, each dated as
of May 10, 2013, and a Loan Modification Agreement, dated May 20, 2013
(collectively, the “Loan Documents”).  Andrew Gordon and David Gordon are
Validity Guarantors.


The current term of the Loan Facility is scheduled to mature on February 17,
2015.  Sterling is in the process of performing its credit review of the Loan
Facility, and additional time is required to complete the process.  Accordingly,
this letter will confirm that the Maturity Date of the Loan Facility is hereby
extended from February 17, 2015 to March 31, 2015.


Except for the extension of the Maturity Date as set forth above, all of the
terms and conditions of the Loan Documents remain in full force and effect.


Please confirm your agreement to the foregoing by signing and returning this
letter as provided for below.


Thank you.
 

 
Very Truly Yours,
         
STERLING NATIONAL BANK
         
 
By:
/s/ Larry Kamin      
Larry Kamin,
     
Managing Director
 

 
cc: Leonard Rudolph, Sterling National Bank


 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGED AND AGREED:


COFFEE HOLDING CO., INC.




By:  /s/ Andrew Gordon                          
Name:  Andrew Gordon
Title:  President


ORGANIC PRODUCTS TRANDING
COMPANY LLC




By:  /s/ Andrew Gordon                          
Name:  Andrew Gordon
Title:  Manager




By:  /s/ David Gordon                            
Name:  David Gordon
Title:  Manager




/s/ Andrew Gordon                       (L.S.)
ANDREW GORDON


/s/ David Gordon                           (L.S.)
DAVID GORDON



 
 

--------------------------------------------------------------------------------